DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
3.	Applicant’s election without traverse of Invention I, claims 1, 4-6, 8, 9, 11, 12 and 14-17, in the reply filed on 10/18/2022 is acknowledged.  Claims 18-24, 26 and 27 are withdrawn.  Claims 1, 4-6, 8, 9, 11, 12 and 14-17 are now pending.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1, 4-6, 8, 9, 11, 12 and 14-17  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 8, 9, 11, 12 and 14-17 of copending Application No. 16/955,167 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a polymeric composition comprising a crosslinked (meth)acrylic composition comprising a brittle matrix and of elastomeric domains.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

7.	Claims 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8.	Claim 12 recites the limitation "methyl methacrylate monomer units" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
9.	Regarding claim 14, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
10.	Regarding claim 14, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

12.	Claims 1, 4, 5, 9, 11, 12 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bourrigaud et al. (US 2015/0038650).
	Bourrigaud et al. disclose a crosslinked acrylic composition comprising a brittle matrix (I) having a glass transition temperature of greater than 0°C. and of elastomeric domains having a characteristic dimension of less than 100 nm consisting of macromolecular sequences (II) having a flexible nature with a glass transition temperature of less than 0°C., characterized by a number-average molecular weight of between 30,000 and 500,000 g/mol (claim 1).  Macromolecular sequences (II) has a polydispersity of between 1.5 and 2.5 ([0023]), thus, the weight average molecular weight is between 45,000 to 1.250,000 g/mol based on PDI = Mw/Mn.
The limitations of claim 4 can be found in Bourrigaud et al. at claim 1 and [0023], where it discloses the number-average molecular weight of between 30,000 and 500,000 g/mol and a polydispersity of between 1.5 and 2.5, thus, the weight average molecular weight is between 45,000 to 1.250,000 g/mol.
The limitations of claim 5 can be found in Bourrigaud et al. at [0023], where it discloses the polydispersity of between 1.5 and 2.5.  
The limitations of claim 9 can be found in Bourrigaud et al. at claim 1, where it discloses the 0.1 to 2% by weight of crosslinking agent.  
The limitations of claim 11 can be found in Bourrigaud et al. at claim 2, where it discloses the macromolecular sequences (II) is between 5 and 20% by weight.  
The limitations of claim 12 can be found in Bourrigaud et al. at [0022], where it discloses the methyl methacrylate of between 50 and 100%.
The limitations of claim 14 can be found in Bourrigaud et al. at claims 5 and 15, where it discloses the monomers selected from the group consisting of acrylic monomers, methacrylic monomers and vinylaromatic monomers.
Claim 15 is an inherent property based on the substantially the same components as claimed.
The limitations of claim 16 can be found in Bourrigaud et al. at [0037], where it discloses the cast sheet.
Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

14.	Claims 6 and 8 rejected under 35 U.S.C. 103(a) as obvious over Bourrigaud et al. (US 2015/0038650) as applied to claims 1, 4, 5, 9, 11, 12 and 14-16.
The disclosure of Bourrigaud et al. is adequately set forth in paragraph 12 and is incorporated herein by reference.
Bourrigaud et al. disclose a polydispersity of between 1.5 and 2.5 ([0023]).  However, Bourrigaud et al. is silent on the polydispersity being greater than 2.5 or between 3 and 6.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use this polydispersity being greater than 2.5 or between 3 and 6 since these values are very similar to 2.5 which was disclosed by Bourrigaud et al.

15.	Claim 17 is rejected under 35 U.S.C. 103(a) as obvious over Bourrigaud et al. (US 2016/0194516) as applied to claims 1, 4, 5, 9, 11, 12 and 14-16, in view of Molari, Jr. (US Patent 4,312,903).
The disclosure of Bourrigaud et al. is adequately set forth in paragraph 12 and is incorporated herein by reference.
However, Bourrigaud et al. is silent on the composition being part of a multilayer composition.
Molari, Jr. discloses a structure comprising a back laminate comprising a plurality of laminae selected from polycarbonate, glass and solid resinous materials such as acrylic lamina, to provide improved impact resistant double glazed windows or windshields (abstract, col. 1, lines 5-8 and 28-30, col. 3, lines 20-25, claim 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use this structure from Molari, Jr. with the composition disclosed by Bourrigaud et al. to provide impact resistant glazed structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762